Title: Thomas Jefferson to Alexander Garrett and Valentine W. Southall, 23 September 1817
From: Jefferson, Thomas
To: Garrett, Alexander,Southall, Valentine Wood


                    
                        Gentlemen
                        Monticello
Sep. 23. 17.
                    
                    I recieved yesterday your favor of the 20th informing me that the Masonic lodges of Charlottesville, unable to make their arrangements for laying the first brick of the Central College by the time the workmen would be ready to begin, had proposed to decline the performance of that function. I arrived at home on Sunday afternoon & went to the College on Monday forenoon in order to know the state of the work. the bricklayer was absent; but mr Perry informed me that the digging of the cellar would be compleated in three days, that is to say on Thursday, and it seeming that other things might be in readiness I left an injunction for mr Chisolm to begin laying the bricks on Friday. in this case he might be at the surface of the ground on the Friday or Saturday following. the ensuing Monday is the day of the meeting of the County court, the Superior court, and of the semiannual meeting of the Visitors, at which, I trust, all will be present: and I thought that that or perhaps the next day might be a suitable one for the societies to perform the office of their calling, by laying the plinth of the corner arch. if this view be correct, it affords them perhaps time still to make their arrangements without any delay of the work. and altho’ authorised to speak but as an individual of the visitors, I judge, by my own, of the sentiments of my brethren, that we should all be happy to see the inauguration of our institution commence under the regular auspices of this antient fraternity. leaving this matter entirely to your own consideration I tender the assurance of my great respect for the societies and of my personal friendship for yourselves.
                    Th: Jefferson
                